Case 4:20-cv-10499-MFL-DRG ECF No. 10 filed 08/18/20       PageID.23    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CALVIN ROBINSON,

             Plaintiff,                            Case No. 20-cv-10499
                                                   Hon. Matthew F. Leitman
v.

RYAN CHAPKO, et al.,

          Defendants.
__________________________________________________________________/

    ORDER (1) GRANTING PLAINTIFF’S APPLICATION TO PROCEED IN
        FORMA PAUPERIS (ECF No. 2) AND (2) DENYING WITHOUT
       PREJUDICE PLAINTIFF’S REQUEST FOR APPOINTMENT OF
                       COUNSEL (ECF No. 7)

       Now pending before the Court is Plaintiff Calvin Robinson’s Application to

Proceed In Forma Pauperis (ECF No. 2) and Robinson’s Request for Appointment

of Counsel (ECF No. 7).

       The Court has reviewed Robinson’s Application to Proceed In Forma

Pauperis (ECF No. 2) and GRANTS the application due to his indigence.1

       The Court has also reviewed Robinson’s request for counsel. The Court is not

yet persuaded that appointment of counsel is warranted. Accordingly, the Court

DENIES WITHOUT PREJUDICE Robinson’s Request for Appointment of


1
 Robinson also had an application to proceed in forma pauperis granted in another
case of his that is currently pending on the Court’s docket, Robinson v. Michigan
Department of Justice, Genesee County, Case No. 4:20-cv-11367 (ECF No. 5).
                                         1
Case 4:20-cv-10499-MFL-DRG ECF No. 10 filed 08/18/20           PageID.24     Page 2 of 2




Counsel (ECF No. 7). The Court will revisit this issue at a later stage of the litigation

if appropriate.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: August 18, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 18, 2020, by electronic means and/or
ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-3794




                                           2
